Citation Nr: 1604360	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, claimed as osteoarthritis, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as osteoarthritis, to include as secondary to a bilateral hip disorder, to include as secondary to diabetes mellitus and/or a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran's appeal was previously remanded by the Board in June 2014.  The Board reiterates the June 2014 finding that while the RO treated the November 2010 rating decision as final and has subsequently treated this claim as requiring new and material evidence.  A statement received from the Veteran's representative dated December 6, 2010, clearly mentions the November 2010 rating decision and describes in detail the alleged errors made by VA.  As such, this qualifies as a proper notice of disagreement.  See 38 C.F.R. § 20.201.

In February 2013, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The issues of whether there was clear and unmistakable error with the assignment of the Veteran's effective date for diabetes mellitus type II, and whether or not new and material evidence has been received to reopen a claim for macular degeneration will be adjudicated in a separate decision, because another Veteran's Law Judge held a hearing and took testimony on those issues in July 2014.  38 C.F.R. § 20.707 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased rating for diabetes mellitus has been raised by the record in a January 2016 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is warranted in this case because the AOJ failed to ensure compliance with one of the Board's June 2014 remand directives.  Specifically, the Board determined that, based in part on an opinion by Dr. R.G.D., an addendum opinion by a VA examiner was necessary.  The Board specifically stated that "the statement of February 2013 provided by Dr. R.G.D." should be forwarded to the reviewing VA examiner for consideration.  See June 2014 Board Remand at p. 4.  In the remand directive, the Board again reiterated:  

In formulating an opinion, the examiner should consider and discuss the additional evidence of record, including the Veteran's allegation that he was diagnosed with osteoarthritis 5 years prior to the date of the February 2012 VA examination, as well as the February 2013 statement of Dr. R.G.D. suggesting that the Veteran's arthritis had likely been present fordecades.

(Emphasis added).  

An addendum opinion was indeed sought on remand, but the April 2015 VA examiner failed to review Dr. R.G.D.'s February 2013 opinion as directed by the Board.  In fact, the April 2015 examiner stated:

The Remand order dated 6/5/14 makes mention of a 2/13 statement from a supposed treating source with the initials R.G.D. who notes "severe arthritis had likely been present for decades".  No indication of where I might find this note was provided, and upon looking in VBMS I do not see a document by anyone who meets the description of this R.G.D. individual.  When I ask the [V]eteran today about this document, he states that he does not remember any.  When I ask him about a treating source with the initials R.G.D., he thinks for a moment and then suggests [name omitted], his orthopedic surgeon.

(Emphasis added).  

A review of VBMS reflects that the February 2013 opinion of R.G.D. mentioned by the Board is indeed of record and can be further located by the following identifiers:  a stated Receipt Date of "02/19/13," a Document Type of "Third Party Correspondence," and Subject of "* Private Medical Opinion - R.G.D. M.D."  As it is clear that the April 2015 VA examiner could not or did not review this document, another opinion should be obtained reviewing and discussing Dr. R.G.D.'s February 2013 statement as initially directed by the Board in its previous remand.

Finally, because it appears that the Veteran has not yet submitted private treatment records from Dr. R.G.D., which are potentially relevant to his appeal, he should be given another opportunity to do so on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked to provide his authorization and consent for VA to obtain treatment records from Dr. R.G.D. (who authored the February 2013 letter) relating to his hip and back arthritis.  All reasonable steps should be taken to obtain these, and if any records cannot be located or obtained, the Veteran should be notified of this fact.  

2.  The Veteran's electronic claims file and a copy of this remand should be returned to the examiner that examined him in April 2015 for an addendum.  If the April 2015 examiner is no longer available, then the claims file should be forwarded to a VA examiner of similar experience.  

Once the examiner has an opportunity to review the complete opinion by Dr. R.G.D., and any other relevant evidence in the claims file, the examiner is requested to provide an addendum opinion as to whether it is as least as likely as not that the Veteran's osteoarthritis is related to service, including the heavy lifting he performed in the in the munitions maintenance squadron during the uncrating, inspecting, and assembling of bombs.

A complete rationale must be provided for all opinions offered.  If any question cannot be answered without resort to mere speculation, the examiner should fully explain why this is the case.  

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






